Case 9:20-cv-01235-GLS-CFH Document 15 Filed 10/06/20 Page 1 of 2
         Case 9:20-cv-01235-GLS-CFH Document 15 Filed 10/06/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 6, 2020
           White Plains, New York

                                                            NELSON S. ROMÁN
                                                          United States District Judge




                                                 2
